Case 2:20-cv-11108-DSF-SK Document 18 Filed 04/01/21 Page 1 of 1 Page ID #:87




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 PHILLIP WALKER                        CASE NO.
                                       2:20−cv−11108−DSF−SK
              Plaintiff(s),
       v.                               Order to Show Cause re
 KULDEEP KAUR, et al.                   Dismissal for Lack of
                                        Prosecution
             Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Kuldeep Kaur, Sunny Latino Market Inc and The Seafood
    XPerience LLC failed to plead or otherwise defend within the relevant time.
    The Court orders plaintiff to show cause in writing on or before April 16,
    2021 why the claims against the non-appearing defendant(s) should not be
    dismissed for lack of prosecution. Failure to respond to this Order may
    result in sanctions, including dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: April 1, 2021                        /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
